Exhibit 10.54

 

REVEN HOUSING REIT, INC.

 

RESTRICTED STOCK AGREEMENT

 

FOR

 

Thad L. Meyer

 

1.                  Award of Restricted Stock. The Committee hereby grants, as
of October 16, 2014 (the “Date of Grant”), to Thad L. Meyer, 2,000,000
restricted shares of the Company’s Common Stock, par value $0.001 per share
(collectively the "Restricted Stock"). The Restricted Stock shall be subject to
the terms, provisions and restrictions set forth in this Agreement and the
Company’s Amended and Restated 2012 Incentive Compensation Plan (the “Plan”),
which is incorporated herein for all purposes. As a condition to entering into
this Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Recipient agrees to be bound by all of the terms
and conditions herein and in the Plan. Unless otherwise provided herein, terms
used herein that are defined in the Plan and not defined herein shall have the
meanings attributable thereto in the Plan.

 

2.                  Vesting of Restricted Stock.

 

(a)                General Vesting. The shares of Restricted Stock shall become
vested in the following amounts, at the following times and upon the following
conditions, provided that the Continuous Service of the Recipient continues
through and on the applicable Vesting Date:

 

Number of Shares of Restricted Stock Vesting Date     500,000 The date upon
which the Company consummates an equity raise of at least $25 million (or any
lesser amount if the equity raise is a registered public offering).     600,000
After the first Vesting Date, the earlier to occur of:  (i) the date the Company
raises an additional $50 million in an equity financing or a series of equity
financings; or (ii) the date the Company consummates portfolio acquisition(s) of
an aggregate amount of $100 million commencing August 1, 2014.

 



 

 

 

Number of Shares of Restricted Stock Vesting Date     700,000 After the second
Vesting Date, the earlier to occur of:  (i) the date the Company raises an
additional $150 million in an equity financing or a series of equity financings;
or (ii) the date the Company consummates additional portfolio acquisition(s) of
an aggregate amount of $300 million.     200,000 The date upon which the Company
makes cash distributions to stockholders at a rate of at least $0.01 per share
annualized over any four (4) consecutive fiscal quarters.

 

 

For vesting conditions relating to equity raises, any investment either directly
by Allied Fortune, entities under management of Allied Fortune, or investors
introduced to or otherwise referred to the Company by Allied Fortune (including
Xiaofan Bai and his associates) (collectively, the “Allied Investors”) shall not
be counted towards the dollar thresholds; provided, however, unless such Allied
Investors’ investments are in a public offering.

 

Except as otherwise provided in Sections 2(b), 2(c), 2(d), and 4 hereof, there
shall be no proportionate or partial vesting of shares of Restricted Stock in or
during the months, days or periods prior to each Vesting Date, and all vesting
of shares of Restricted Stock shall occur only on the applicable Vesting Date.

 

(b)               Acceleration of Vesting Upon Change in Control. In the event
that a Change in Control of the Company occurs during the Recipient's Continuous
Service, the shares of Restricted Stock subject to this Agreement shall become
immediately vested as of the date of the Change in Control.

 

(c)                Acceleration of Vesting at Company Discretion.
Notwithstanding any other term or provision of this Agreement, the Board or the
Committee shall be authorized, in its sole discretion, based upon its review and
evaluation of the performance of the Recipient and of the Company, to accelerate
the vesting of any shares of Restricted Stock under this Agreement, at such
times and upon such terms and conditions as the Board or the Committee shall
deem advisable.

 

(d)               Definitions. For purposes of this Agreement, the following
terms shall have the meanings indicated:

 



2

 

 

(i)                 “Change in Control” means the occurrence of any of the
following:

 

(A)             The acquisition by any Person of Beneficial Ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities) (the foregoing Beneficial Ownership hereinafter being referred to as
a "Controlling Interest"); provided, however, that for purposes of this
Section 2(d)(i), the following acquisitions shall not constitute or result in a
Change of Control: (1) any acquisition directly from the Company; (2) any
acquisition by the Company; (3) any acquisition by any Person that as of the
Date of Grant owns Beneficial Ownership of a Controlling Interest; (4) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company; or (5) any acquisition by any corporation pursuant to
a transaction which complies with clauses (1), (2) and (3) of subsection (C)
below; or

 

(B)              During any period of two (2) consecutive years (not including
any period prior to the Date of Grant) individuals who constitute the Board on
the Date of Grant (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Date of Grant whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(C)              Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or stock of another entity by the
Company (each a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the Beneficial Owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination or any Person that as
of the Date of Grant owns Beneficial Ownership of a Controlling Interest)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 



3

 

 

(D)             Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

(ii)               “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company to render consulting or advisory
services to the Company.

 

(iii)             “Continuous Service” means the continuous service to the
Company, without interruption or termination, in any capacity of Employee,
Director or Consultant. Continuous Service shall not be considered interrupted
in the case of (A) any approved leave of absence, (B) transfers among the
Company, or any successor, in any capacity of Employee, Director or Consultant,
or (C) any change in status as long as the individual remains in the service of
the Company in any capacity of Employee, Director or Consultant. An approved
leave of absence shall include sick leave, disability leave, military leave, or
any other authorized personal leave.

 

(iv)             “Director” means a member of the Board.

 

(v)               “Employee” means any person, including an Officer or Director,
who is an employee of the Company. The payment of a Director’s normal
compensation and fee (as applicable to all Directors or Committee members, as
the case may be) by the Company shall not be sufficient to constitute
“employment” by the Company.

 

(vi)             “Non-Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.

 

(vii)           “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 and used in Sections
13(d) and 14(d) thereof, and shall include a “group” as defined in Section 13(d)
thereof.

 

(viii)         “Vested Shares” means any portion of the Restricted Stock subject
to this Agreement that is and has become vested pursuant to this Section 2.

 

3.                  Delivery of Restricted Stock.

 

(a)                Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Recipient but shall be held and retained by the Records Administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become Vested Shares pursuant to
Section 2 hereof, subject to the provisions of Section 4 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

 



4

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

 

(b)               Stock Powers. The Recipient shall deposit with the Company
stock powers or other instruments of transfer or assignment, duly endorsed in
blank with signature(s) guaranteed, corresponding to each certificate
representing shares of Restricted Stock until such shares become Vested Shares.
If the Recipient shall fail to provide the Company with any such stock power or
other instrument of transfer or assignment, the Recipient hereby irrevocably
appoints the Secretary of the Company as his attorney-in-fact, with full power
of appointment and substitution, to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

 

(c)                Delivery of Stock Certificates. On or after each Applicable
Date, upon written request to the Company by the Recipient, the Company shall
promptly cause a new certificate or certificates to be issued for and with
respect to all shares that become Vested Shares on that Applicable Date, which
certificate(s) shall be delivered to the Recipient as soon as administratively
practicable after the date of receipt by the Company of the Recipient's written
request. The new certificate or certificates shall continue to bear those
legends and endorsements that the Company shall deem necessary or appropriate
(including those relating to restrictions on transferability and/or obligations
and restrictions under the Securities Laws).

 

(d)               Issuance Without Certificates. If the Company is authorized to
issue Shares without certificates, then the Company may, in the discretion of
the Committee, issue Shares pursuant to this Agreement without certificates, in
which case any references in this Agreement to certificates shall instead refer
to whatever evidence may be issued to reflect the Recipient’s ownership of the
Shares subject to the terms and conditions of this Agreement.

 

4.                  Forfeiture of Non-Vested Shares. If the Recipient’s
Continuous Service with the Company is terminated for any reason, any Shares of
Restricted Stock that are not Vested Shares, and that do not become Vested
Shares pursuant to Section 2 hereof as a result of such termination, shall be
forfeited immediately upon such termination of Continuous Service and revert
back to the Company without any payment to the Recipient. The Committee shall
have the power and authority to enforce on behalf of the Company any rights of
the Company under this Agreement in the event of the Recipient’s forfeiture of
Non-Vested Shares pursuant to this Section 4.

 



5

 

 

5.                  Rights with Respect to Restricted Stock.

 

(a)                General. Except as otherwise provided in this Agreement, the
Recipient shall have, with respect to all of the shares of Restricted Stock,
whether Vested Shares or Non-Vested Shares, all of the rights of a holder of
shares of common stock of the Company, including without limitation (i) the
right to vote such Restricted Stock, (ii) the right to receive dividends, if
any, as may be declared on the Restricted Stock from time to time, and (iii) the
rights available to all holders of shares of common stock of the Company upon
any merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).
Any Shares issued to the Recipient as a dividend with respect to shares of
Restricted Stock shall have the same status and bear the same legend as the
shares of Restricted Stock and shall be held by the Company, if the shares of
Restricted Stock that such dividend is attributed to is being so held, unless
otherwise determined by the Committee.

 

(b)               Adjustments to Shares. If at any time while this Agreement is
in effect (or Shares granted hereunder shall be or remain unvested while
Recipient’s Continuous Service continues and has not yet terminated or ceased
for any reason), there shall be any increase or decrease in the number of issued
and outstanding Shares of the Company through the declaration of a stock
dividend or through any recapitalization resulting in a stock split-up,
combination or exchange of such Shares, then and in that event, the Board or the
Committee shall make any adjustments it deems fair and appropriate, in view of
such change, in the number of shares of Restricted Stock then subject to this
Agreement in order to equitably provide that the Recipient’s economic situation
is the same as prior to the change. If any such adjustment shall result in a
fractional Share, such fraction shall be disregarded.

 

(c)                No Restrictions on Certain Transactions. Notwithstanding any
term or provision of this Agreement to the contrary, the existence of this
Agreement, or of any outstanding Restricted Stock awarded hereunder, shall not
affect in any manner the right, power or authority of the Company to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Restricted Stock and/or
that would include, have or possess other rights, benefits and/or preferences
superior to those that the Restricted Stock includes, has or possesses, or any
warrants, options or rights with respect to any of the foregoing; (iv) the
dissolution or liquidation of the Company; (v) any sale, transfer or assignment
of all or any part of the stock, assets or business of the Company; or (vi) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).

 



6

 

 

6.                  Transferability. Unless otherwise determined by the
Committee, the shares of Restricted Stock are not transferable unless and until
they become Vested Shares in accordance with this Agreement, otherwise than by
will or under the applicable laws of descent and distribution. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Recipient. Except as otherwise permitted pursuant to the
first sentence of this Section, any attempt to effect a Transfer of any shares
of Restricted Stock prior to the date on which the shares become Vested Shares
shall be void ab initio. For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

 

7.                  Tax Matters; Section 83(b) Election.

 

(a)                Section 83(b) Election. If the Recipient properly elects,
within thirty (30) days of the Date of Grant, to include in gross income for
federal income tax purposes an amount equal to the fair market value (as of the
Date of Grant) of the Restricted Stock pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Recipient shall make
arrangements satisfactory to the Company to pay to the Company any federal,
state or local income taxes required to be withheld with respect to the
Restricted Stock. If the Recipient shall fail to make such tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including without limitation, the
withholding of any Shares that otherwise would be issued to the Recipient under
this Agreement) otherwise due to the Recipient any federal, state or local taxes
of any kind required by law to be withheld with respect to the Restricted Stock.

 

(b)               No Section 83(b) Election. If the Recipient does not properly
make the election described in paragraph 7(a) above, the Recipient shall, no
later than the date or dates as of which the restrictions referred to in this
Agreement hereof shall lapse, pay to the Company, or make arrangements
satisfactory to the Committee for payment of, any federal, state or local taxes
of any kind required by law to be withheld with respect to the Restricted Stock
(including without limitation the vesting thereof), and the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind (including without limitation, the withholding of any Shares that otherwise
would be distributed to the Recipient under this Agreement) otherwise due to
Recipient any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.

 

(c)                Satisfaction of Withholding Requirements. The Recipient may
satisfy the withholding requirements with respect to the Restricted Stock
pursuant to any one or combination of the following methods:

 

(i)                 payment in cash; or

 

(ii)               if and to the extent permitted by the Committee, payment by
surrendering unrestricted previously held Shares which have a value equal to the
required withholding amount or the withholding of Shares that otherwise would be
deliverable to the Recipient pursuant to this Award. The Recipient may surrender
Shares either by attestation or by delivery of a certificate or certificates for
shares duly endorsed for transfer to the Company, and if required with medallion
level signature guarantee by a member firm of a national stock exchange, by a
national or state bank (or guaranteed or notarized in such other manner as the
Committee may require).

 



7

 

 

(d)               Recipient’s Responsibilities for Tax Consequences. Tax
consequences on the Recipient (including without limitation federal, state,
local and foreign income tax consequences) with respect to the Restricted Stock
(including without limitation the grant, vesting and/or forfeiture thereof) are
the sole responsibility of the Recipient. The Recipient shall consult with his
or her own personal accountant(s) and/or tax advisor(s) regarding these matters,
the making of a Section 83(b) election, and the Recipient’s filing, withholding
and payment (or tax liability) obligations.

 

8.                  Amendment, Modification & Assignment; Non-Transferability.
This Agreement may only be modified or amended in a writing signed by the
parties hereto. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Recipient’s rights hereunder) may not be assigned, and the
obligations of Recipient hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on the Recipient
and his heirs and legal representatives and on the successors and assigns of the
Company.

 

9.                  Complete Agreement. This Agreement (together with those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

 

10.              Miscellaneous.

 

(a)                No Right to (Continued) Employment or Service. This Agreement
and the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company.

 

(b)               No Limit on Other Compensation Arrangements. Nothing contained
in this Agreement shall preclude the Company from adopting or continuing in
effect other or additional compensation plans, agreements or arrangements, and
any such plans, agreements and arrangements may be either generally applicable
or applicable only in specific cases or to specific persons.

 

(c)                Severability. If any term or provision of this Agreement is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or under any applicable law, rule or regulation, then such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Agreement and the grant of Restricted
Stock hereunder, such provision shall be stricken as to such jurisdiction and
the remainder of this Agreement and the award hereunder shall remain in full
force and effect).

 



8

 

 

(d)               No Trust or Fund Created. Neither this Agreement nor the grant
of Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.

 

(e)                Law Governing. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California (without reference to the conflict of laws rules or principles
thereof).

 

(f)                Interpretation. The Recipient accepts the Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Plan. The undersigned Recipient hereby accepts as binding, conclusive and
final all decisions or interpretations of the Board or the Committee upon any
questions arising under this Agreement or the Plan.

 

(g)               Headings. Section, paragraph and other headings and captions
are provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

 

(h)               Notices. Any notice under this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s President at 7911 Herschel Avenue,
Suite 201, La Jolla, California 92037, or if the Company should move its
principal office, to such principal office, and, in the case of the Recipient,
to the Recipient’s last permanent address as shown on the Company’s records,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 

(i)                 Section 409A.

 

(a) It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that the Company believes or reasonably
should believe that such amendment, adjustment, assumption or substitution,
conversion or modification would cause the award to violate the requirements of
Section 409A.

 



9

 

 

(b) In the event that either the Company or the Recipient believes, at any time,
that any benefit or right under this Agreement is subject to Section 409A, and
does not comply with the requirements of Section 409A, it shall promptly advise
the other and the Company and the Recipient shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights, if such an amendment
may be made in a commercially reasonable manner, such that they comply with
Section 409A with the most limited possible economic affect on the Recipient and
on the Company.

 

(c) Notwithstanding the foregoing, the Company does not make any representation
to the Recipient that the shares of Restricted Stock awarded pursuant to this
Agreement are exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto that either is consented to by the
Recipient or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

 

(j)                 Non-Waiver of Breach. The waiver by any party hereto of the
other party's prompt and complete performance, or breach or violation, of any
term or provision of this Agreement shall be effected solely in a writing signed
by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.

 

(k)               Counterparts. This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 



  REVEN HOUSING REIT, INC.       By:   /s/ Chad M. Carpenter     Chad M.
Carpenter     Chief Executive Officer



  

Agreed and Accepted:

 

RECIPIENT:

 



By:   /s/ Thad L. Meyer     Thad L. Meyer  



 



11

